DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 24-35, drawn to a method of making a plant based food comprising mixing starch and protein to make a suspension heating the suspension to obtain a warm suspension, treating the warm suspension with at least one starch degrading enzyme to obtain a partly hydrolyzed starch, heat treating the partly hydrolyzed starch, cooling the heat treated partly hydrolyzed starch, fermenting or hydrolyzing after cooling.
Group II, claims 36-43, drawn to a plant based food product comprising partly hydrolyzed starch having a DP of not more than 60,000 and the plant based product contains no more than 0.3% native beta-glucan.
Group III, claims 44-45, drawn to a method of employing limited hydrolysis of starch comprising  partly hydrolyzing native starch with an enzyme selected from alpha-amylase, beta-amylase, pullulanase, or fungal alpha amylase.
Group IV, claim 46, drawn to a method of making a plant based food comprising using transglutaminase in a plant based food preparation.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because Group II requires a particular degree of polymerization not recited in Group I and further does not recite the particular process steps of Group I.
Groups I and IV lack unity of invention because the groups do not share the same or corresponding technical feature (enzymatic/fermentation treatment steps and acted upon substrate). The invention as claimed Group IV does not require the particular process steps of Group I, in particular Group I requires fermentation steps and heat treatment steps and enzymatic treatments with amylases or pullulanase that are not recited in the method of Group IV.
Groups III and IV lack unity of invention because the groups do not share the same or corresponding technical feature (enzymatic treatment steps and acted upon substrate).  In particular, Group III recites starch and requires enzymatic treatments with amylases or pullulanase that are not recited in Group IV.  Group IV does not recite a starch and utilizes a transglutaminase as opposed to amylases or pullulanase.
Groups I -IV lack unity of invention because even though the inventions of these groups require the technical feature of plant based food, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chukwu (US 2004/0009262).  Chukwu discloses plant based/ vegetable products and a method of processing vegetables.   Chukwu also discloses enzymatic treatment [abstract; 0015].  Further, Rittig et al. (US 2013/0209607) discloses improving flour quality by treating flour with amylase and transglutaminase [abstract; 0060].
During a telephone conversation with Robert Michal on 9/13/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 24-35.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 36-46 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cereals and other beta-glucan containing foods, does not reasonably provide enablement for a plant based raw material that does not comprise beta-glucan.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 28 recites.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e)the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Applicants have not provided examples of raw materials that do not contain beta-glucans within the scope of the invention.  Beta-glucans are a major polysaccharide found generally in the cell wall of plants, bacteria, and fungi.  It is not clear how that Applicants are able to provide seek to make a plant based beverage with a raw material in the form of starch and then require the raw material (i.e. before enzymatic treatment) to not contain beta-glucan.  
   Further, a large portion of the specification is drawn towards using beta-glucanase.  The examples in the specification utilize raw materials that are known to contain beta-glucan.  Further, although claim 28 recites raw materials that do not contain beta-glucan, there is no discussion of this category of raw materials in the specification.  The raw materials in the specification contain beta-glucan. 
The following references teach the presence of beta-glucan in legumes, cereals, tubers, vegetables, mushrooms, and fruits (including berries, e.g. banana) [Ko et al. Journal of Agricultural and Food Chemistry 2004 pages 3313-3318, abstract]; Stillman et al. (US 7,115,297) discloses mucilages and that beta-glucan is considered a type of mucilage [col. 38, lines 47-54];  Gorbach et al. (US 2008/0193485) discloses beta-glucan isolated from oat, barley, wheat, rye, maize, millet, buckwheat, rice, mushrooms [0009];  Kanayama et al. JP 2014185226 discloses beta-glucan derived from lentils.  Appropriate correction or cancellation of the claim is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-27, 29-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Rascon (WO 2014/177304).
Regarding Claims 24, 27, 29, and 30:  Rascon discloses a method of making a liquid oat base [abstract].  Rascon discloses providing an oat bran material and combining with water to form an aqueous suspension [pg. 4, lines 1-2].  Rascon discloses raising the temperature of the aqueous suspension to 40 to 70°C [pg. 5, lines 11-12].  Rascon discloses contacting the aqueous suspension with α amylase,  β-amylase, and/or β-glucanase to partially hydrolyze the starch [pg. 4, lines 3-5, and 14-20].  Although in an embodiment, Rascon discloses enzymatic treatment without a mention of preheating, Rascon does provide for pre-heating the aqueous suspension for hydrolysis purposes in a separate embodiment and further discloses that the activity of the enzymes are best between 30 to 70°C.  Therefore it would have been obvious to warm the aqueous solution before adding the enzymes since Rascon discloses that the higher temperatures are better for enzyme activity.  Rascon further discloses stopping the enzymatic treatment by heating [pg. 4, lines, 8-10; pg. 5, lines 15-17; Ex. 10].  Rascon discloses cooling the treated suspension [Ex. 10].  Rascon discloses a fermenting 50% to 95% of the oat base with cow milk to produce a drinkable yogurt [Ex. 16].  Rascon discloses cooling and adding fruit (flavor) [Ex. 16].  Rascon discloses obtaining an oat base food product [Ex. 10-16].
Regarding the heating in step b., although Rascon does not explicitly disclose 50 to 70°C, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Rascon overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding Claim 25:  Rascon discloses as discussed above in claim 24.  Rascon does not explicitly disclose that the temperature of the water before heating is between 5 and 42°C.  However, the water in Rascon is heated to between 40 and 70°C in preparation for the enzymatic treatment step, as discussed above.  Since the water needs to be heated to between 40 to 70°C, it would have been obvious that the starting temperature of the water fell below the range of 40 to 70°C and within the claims range of 5 and 42°C.  Therefore although Rascon does not disclose the claimed starting temperature range, since Rascon needs to heat to 40 to 70°C it would have been obvious that the water in the aqueous suspension would have been below the temperature to which it needed to be heated and that the temperature would have overlapped with the range of 5 to 42°C. 
Regarding Claim 26:  Rascon discloses as discussed above in claim 24.  Rascon discloses that the oat is treated with beta-glucanase and that the amount of beta-glucan in the plant based suspension is degraded more than 90% [pg. 26, lines 17-20].  Rascon discloses an oat bran base having 1.3 to 1.5 % β-glucan [pg. 11, lines 15-20].  If the oat bran base were treated with β-glucanase then a 90% reduction of a 1.5% β-glucan oat base would be .15% which falls within the claim limitation of .35 or less.
Regarding Claim 31:  Rascon discloses claim 24 as discussed above.  Rascon discloses a raw material in powder form having a particle size of 25 µm or more and specifically 140 µm to 225µm [pg. 5, lines 21-26; pg. 7, lines 9-11].
Regarding Claim 32:  Rascon discloses claim 24 as discussed above.  Rascon discloses adding a bacterial culture and fermenting the mixture until it reaches a pH of about 4.5 to obtain a fermented food product [Ex. 16].
Regarding Claim 35:  Rascon discloses as discussed above in claim 24.  Rascon discloses the suspension having a starch content of 8 to 26% in the form of dietary fiber [pg. 8, lines 23-26]. 

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rascon (WO 2014/177304) as applied to claim 24 above and in further view of Triantafyllou et al. (WO 2017/171601).
Regarding Claim 33:  Rascon discloses as discussed above in claim 24.  Rascon does not disclose the step of adding sugar in an amount of 1 to 5% based on the total weight of the suspension.  
Triantafyllou discloses a method of making an oat base or a fermented oat base [abstract].  Triantafyllou discloses adding a minor amount of sugar at from 0.2% to up to 1% at the start of the process with the oat base when mixing water and oat bran [pg. 7, lines 33-37].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rascon to include the sugar as in Triantafyllou in order to provide food for the culture during the subsequent step of fermentation.
Although Triantafyllou does not explicitly disclose sugar at 1 to 5% of the suspension, one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Triantafyllou overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding Claim 34:  Rascon discloses as discussed above in claim 24.  Rascon does not disclose the step of adding transglutaminase enzyme to the suspension in an amount of 0.1-5 U per 1 g protein.  
Triantafyllou discloses a method of making an oat base or a fermented oat base [abstract].  Triantafyllou discloses adding transglutaminase in an amount of 0.1U/g to 5U/g [pg. 6, lines 17-19].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of Rascon to include the transglutaminase and in the amounts as in Triantafyllou in order to enhance the viscosity of the oat based product [pg. 3, lines 29-35].
Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Felicia C Turner/Primary Examiner, Art Unit 1793